Dismissed by unpublished PER CURIAM opinion.
PER CURIAM.
Wayne Allen Fletcher seeks to appeal the district court’s orders denying his motion for a continuance and denying the motion for reconsideration. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Fletcher seeks to appeal are neither final orders nor appeal-able interlocutory or collateral orders. See, e.g., Flanagan v. United States, 465 U.S. 259, 263, 104 S.Ct. 1051, 79 L.Ed.2d 288 (1984); United States v. MacDonald, 435 U.S. 850, 857-58 n. 6, 98 S.Ct. 1547, 56 L.Ed.2d 18 (1978). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.